                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN

 RYAN KARNOSKI, et al.,

                        Plaintiffs, and

 State of Washington,

                        Plaintiff-Intervener,

        v.
                                                   CASE NO. 2:18-MC-51013
                                                   Hon. Nancy G. Edmunds
 DONALD J. TRUMP, in his official
                                                   Magistrate Judge Elizabeth A. Stafford
 capacity as President of the United States, et
 al.,

                        Defendants.

 CASE NO. 2:17-CV-01297-MJP

 WESTERN DISTRICT OF
 WASHINGTON

                   ORDER GRANTING PLAINTIFFS’ UNOPPOSED
                REQUEST FOR EXTENSION OF TIME TO RESPOND TO
                   COURT’S ORDER FOR RESPONSE (ECF NO. 66)


       Upon considering Plaintiffs’ Unopposed Request for Extension of Time to Respond to

Court’s Order for Response (ECF No. 66), it is hereby ORDERED that Plaintiffs’ Request for

Extension of Time is GRANTED. Plaintiffs may submit their response to the Court’s Order for

Response (ECF No. 66) by Friday, November 22, 2019.



Dated: November 12, 2019                          s/ Nancy G. Edmunds__________
                                                  Hon. Nancy G. Edmunds
                                                  United States District Judge
